DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election without traverse of the invention of Group I in the reply filed on 05/24/2022 is acknowledged.  Applicant further elected the species as it relates to a CAR comprising a CD8-alpha hinge domain. 

Claims 35-38 and 83 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions and species. 

Claims 1-6, 10-14, 20, 27-28 and 50-51 are presently under consideration.


3. Claim 1 is objected to because of the following informality:
An apparent typographical error in the phrase “a stalk region(s)”, where it appears “a stalk region (s)” was intended.  
Appropriate correction or clarification is required.



4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 4-6, 10 and 50-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 4, 50 and 51 are indefinite in the recitation of “homologous” sequences, because the degree of homology required for a sequence to be within the scope of the claims is not defined.

(ii) Claims 5 and 6 are indefinite, because the recitation of “the membrane region” lacks proper antecedent basis in claim 1, which recites a transmembrane region but not a membrane region.

(iii) Claims 5 and 6 are further indefinite, because it is unclear what the spacer region is proximal or distal relative to.  Claims 5 and 6 depend on claim 1, which specifies that the spacer region connects transmembrane and antigen binding regions, thereby being proximal to the transmembrane region relative to the antigen binding region.
According to claim 1, the spacer region comprises a stalk region and a stalk extension region, and so it is possible that claims 5 and 6 were intended to indicate that within the spacer region, the stalk extension region is proximal or distant to the membrane region relative to the stalk region.  This interpretation would be consistent with Figures 1A and 1B.

(iv) Claim 10 is indefinite in the recitation of “improved functional activity,” because the relevant functions of the chimeric polypeptide are not defined.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1-6, 10-14, 20, 27-28 and 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (US 2018/0291384; see entire document)

Shah teaches a chimeric antigen receptor (CAR) capable of binding EGFRvIII, wherein the CAR comprises: 
(a) an EGFRvIII-binding region; 
(b) a transmembrane region; and 
(c) a spacer region connecting the trans-membrane region with the EGFRvIII binding region, wherein the spacer region comprises 
a stalk region comprising at least one dimerization site, and 
a stalk extension region comprising a sequence with at least 75% sequence identity to the stalk region (e.g. [0071]).
A spacer can comprise one stalk region and from 0 to 20 stalk extension regions (e.g. [0244]).  In some cases, the stalk region comprises a CD8-alpha hinge region, exemplified by SEQ ID NO: 170 (e.g. [0242]).  See also paragraphs [0226] – [0268].

Since the stalk region comprises a dimerization site, and a stalk extension region is similar in sequence but not necessarily identical to the stalk region, the teachings encompass stalk extension regions with and without dimerization sites.  Each of the two embodiments would be at once envisaged by a skilled artisan in view of Shah’s teaching.  Therefore, all of the limitations of claim 1, 3-4, 12, 20, 27-28 and 50-51 are taught by Shah.

The limitations of claims 2 and 13-14 are also met by Shah’s teachings, because the amino acid sequence of a stalk region which comprises a CD8.alpha. hinge region, SEQ ID NO: 170, is 47 amino acids in length (the Sequence Listing), i.e. within the 20 – 60 amino acids range recited in the claim.  The stalk extension region, being at least 75% identical to the stalk region, is limited to the range of 36 – 58 amino acids (47 +/- 25%).

Claims 5 and 6 are included in the rejection, because together they cover all possible orders of the CAR segments, regardless of the fact that the exact meaning of these claims is unclear (see subsections 5(ii) and 5(iii) above).  Claims 10 and 11 are included in the rejection, because the chimeric polypeptide taught by Shah, being structurally within the scope of the present claims, inherently possess the same functional properties.

Accordingly, the teachings of the reference anticipate the instantly claimed invention.



8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


9. Claims 1-6, 10-14, 20, 27-28 and 50-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17/572618, published as US 2022/0220187.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of USSN ‘618, which recite a chimeric antigen receptor (CAR) which comprises an antigen-binding domain that binds to ROR1, and a spacer comprising a stalk region of SEQ ID NO: 467 and a stalk extension region of SEQ ID NO: 473 (claims 1, 10, 13 and 18).

SEQ ID NO: 467 is the amino acid sequence of CD8-alpha hinge region (47 aa).  Below is an alignment of SEQ ID NO: 467 (Q) with SEQ ID NO: 473 (S):
Q  1 KPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 47
S  1 KPTTTPAPRPPTPAPTIASQPLSLRPEASRPAAGGAVHTRGLDFASD 47

Q  1 KPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 47
S 48 KPTTTPAPRPPTPAPTIASQPLSLRPEASRPAAGGAVHTRGLDFASD 94

Q  1 KPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 47
S 95 KPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFACD 141

It is readily apparent that the stalk extension region of SEQ ID NO: 473 consists of three tandem copies of the stalk region of SEQ ID NO: 467, each of the first two copies having both Cysteines (underlined), i.e. potential dimerization sites, mutated to Serines (bold).  Accordingly, the CAR recited in USSN ‘618 is within the scope of the instant claims, thereby anticipating the instant claims.  Claims 5-6 and 10-11 are included in the rejection for the same reasons as presented in section 7 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



10. The following US Patents and copending applications share a coinventor and/or assignee with the present application, and disclose subject matter similar to the subject matter of the present claims, but do not appear to have patented or currently pending claims which anticipate or make obvious the presently claimed invention:

USSN		US Pat. Pub.		US Patent
16/431193	20190375854	11,319,380
16/001759	20180362940	11,118,168
16/881871	20200283778
15/616869	20180002397
17/303970	20220064609
17/302514	20210324350
17/143386	20210177902
17/650018	20220153866
17/650025	20220153867
17/305577	20220023420
16/506981	20200048351


11. Conclusion: no claim is allowed.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644